Per Curiam.
This criminal prosecution, originating in the municipal court of Ellsworth, on appeal to the Superior Court is reported for final determination upon an agreed statement of facts. Although the offense charged is the unlawful digging of clams for commercial purposes in the town of Trenton in violation of Rule and Regulation 42 of the Commissioner of Sea and Shore Fisheries and contrary to the form of the statute in such cases *322made and provided it is agreed that the complaint is for a violation of Chapter 130, Public Laws 1929, a general statute.
The rejection of the recital of Rule and Regulation 42 in the complaint as surplusage is authorized. Rawlings v. State, 2 Md., 201; Mayer v. State, 64 N. J. L., 323,45 A., 624; 1 Chitty’s Crim. Law, 276; 31 C. J., 703. But the statute, Chapter 130, P. L. 1929, relied upon, was repealed by Sec. Ill, Chap. 2, P. L. 1933 and does not exist. As a result the question presented is abstract and does not require determination.

Report discharged.